Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Whalen Optical Lab, Inc.,
(NPI: 0148350001)

Petitioner
Vv.
Centers for Medicare & Medicaid Services.
Docket No. C-10-555
Decision No. CR2196

Date: July 26, 2010

DECISION

Petitioner, Whalen Optical Lab, Inc., is an optician’s office, which is considered a
supplier of Medicare durable medical equipment, prosthetics, orthotics, and supplies
(DMEPOS supplier). The Centers for Medicare & Medicaid Services (CMS) determined
that the facility was not in compliance with 42 C.F.R. § 424.57(c)(26) (supplier standard
26) and revoked Petitioner’s Medicare supplier number on November 10, 2009. A
reconsideration decision dated February 17, 2010 upheld the revocation.

Petitioner timely challenged CMS’s determination. CMS sought summary disposition.
After Petitioner failed to respond to CMS’s motion and failed to submit its exchange in
accordance with my pre-hearing order, I ordered the record closed.

For the reasons set forth below, I find that CMS is entitled to summary judgment, and I
deny Petitioner’s cross motion. The undisputed evidence establishes that Petitioner was
not in compliance with Medicare program requirements, and, as a consequence, CMS has
the authority to revoke Petitioner’s Medicare supplier number.
I. Applicable Law and Regulations

Section 1834(a)(16)(B) of the Social Security Act (Act), 42 U.S.C. § 1395m(a)(16)(B),
states that the Secretary of Health and Human Services (Secretary) “shall not provide for
the issuance (or renewal) of a provider number for a supplier of durable medical
equipment for purposes of payment . . . for durable medical equipment furnished by the
supplier unless the supplier provides the Secretary on a continuing basis . . . with a surety
bond in a form specified by the Secretary and in an amount that is not less than $50,000.”

CMS implemented these requirements among the “supplier standards” at 42 C.F.R.
§ 424.57(c), which DMEPOS suppliers must meet to maintain Medicare billing
privileges. 74 Fed. Reg. 166 (Jan. 2. 2009). As relevant here, section 424.57(c)
provides:

(c) Application certification standards. The supplier must meet and must
certify in its application for billing privileges that it meets and will continue
to meet the following standards. The supplier:

oR RK

(26) Must meet the surety bond requirements specified in paragraph (d) of
this section.

The surety bond requirements at 42 C.F.R. § 424.57(d) referenced in supplier standard 26
state, as relevant here, that “beginning October 2, 2009, each Medicare-enrolled
DMEPOS supplier must meet the requirements of paragraph (d),” which include “a bond
that is continuous,” which “meet[s] the minimum requirements of liability coverage
($50,000),” and provides that “[t]he surety is liable for unpaid claims, CMPs [civil money
penalties], or assessments that occur during the term of the bond.” 42 C.F.R.

§ 424.57(d)(1)(ii), (4), (5). “The term of the initial surety bond must be effective on the
date that the application is submitted to the NSC [National Supplier Clearinghouse, a
Medicare contractor].” 42 C.F.R. § 424.57(d)(2).

The regulations specify requirements for certain suppliers to be exempt from the surety
bond requirements. 42 C.F.R. § 424.57(d)(15). The categories that may qualify for an
exception are: (1) government-operated DMEPOS suppliers with comparable surety
bonds under state law; (2) “state-licensed orthotic and prosthetic personnel in private
practice making custom made orthotics and prosthetics,” if the business is solely owned
by such personnel and bills only for orthotics, prosthetics, and supplies; (3) physician and
nonphysician practitioners who furnish items only to their own patients as part of their
own practices; and (4) certain physical and occupational therapists. Id.
The regulations provide that failure to submit a surety bond as required is grounds for
revocation of a supplier’s billing privileges:

CMS requires a supplier to submit a bond that on its face reflects the
requirements of this section. CMS revokes or denies a DMEPOS supplier’s
billing privileges based upon the submission of a bond that does not reflect
the requirements of paragraph (d) of this section [42 C.F.R. § 424.57].

See 42 C.F.R. § 424.57(d)(4)(ii)(B); see also 42 C.F.R. § 424.57(d)(11) (“CMS revokes
the DMEPOS supplier’s billing privileges if an enrolled supplier fails to obtain, file
timely, or maintain a surety bond as specified in this subpart and CMS instructions.”).
CMS may at any time require a DMEPOS supplier to show compliance with the surety
bond requirement. 42 C.F.R. § 424.57(d)(12). The regulations also provide more
generally that CMS “will revoke a supplier’s billing privileges if it is found not to meet”
the supplier standards or other requirements in section 424.57(c). 42 C.F.R. § 424.57(e)
(formerly § 424.57(d)).'

A supplier that has had its billing privileges revoked is “barred from participating in the
Medicare program from the effective date of the revocation until the end of the re-
enrollment bar. The re-enrollment bar is a minimum of | year, but not greater than 3
years depending on the severity of the basis for revocation.” 42 C.F.R. § 424.535(c).

II. Background

By letter dated November 10, 2009, the NSC, a Medicare contractor, notified Petitioner
that its Medicare supplier number would be revoked effective 30 days after the letter,
because Petitioner failed to submit a surety bond by October 2, 2009 as NSC required.
CMS Ex. 8, at 1. Petitioner timely requested reconsideration arguing that a Medicare
representative had told them they were exempt from the surety bond requirement. CMS
Ex. 9. On February 17, 2010, the hearing officer issued an unfavorable reconsideration
decision. CMS Ex. 11. The hearing officer explained that “[o]pticians are exempt from
accreditation requirements; however, a surety bond is not exempt for the business type of
Optician.” Jd. at 2. She concluded that, due “to the supplier’s business type, Whalen
Optical Labs, Inc., is not exempted from surety bond requirements.” Jd. Since Petitioner
had not submitted a surety bond by the required date, the hearing officer concluded that
the revocation was proper. Jd.

' Paragraph (e) of section 424.57 was previously designated paragraph (d) and was
redesignated by the rulemaking that imposed the surety bond requirements at paragraph
(d); however, the redesignations have not yet been incorporated in the Code of Federal
Regulations. See 42 C.F.R. Ch. IV § 424.57, Editorial Note (Oct. 1, 2009). References
are to the regulation as redesignated.
By letter dated March 15, 2010, Petitioner requested an ALJ hearing (HR). Petitioner
explained its position as follows:

When CMS notified everyone of the surety bonding process, there was
quite a discrepancy regarding opticians. We in turn called Surety Bonding,
per the number supplied, and were informed by a three way call with a
Medicare representative that we were exempt. Next, we’re notified that we
were no longer able to submit claims for Medicare patients. We appealed
and stated we were ready to be surety bonded but never received a direct
answer. Now we are bonded per the requirements and would appreciate
being reinstated.

HR. Along with its hearing request, Petitioner submitted a surety bond dated March 11,
2010.

On March 25, 2010, I issued an acknowledgment and pre-hearing order (PHO) setting
dates for CMS and Petitioner to exchange evidence, argument, and any motions for
summary disposition. PHO at 2. I explained that time was of the essence in this case and
that I might impose sanction for failure to comply with the order. PHO at 4.

CMS submitted its evidence, pre-hearing brief, and motion for summary judgment (MSJ)
by the required date. Petitioner did not make any further submissions. On July 15, 2010,
I issued an order closing the record. Petitioner did not request that the record be
reopened or otherwise contact my office. I therefore proceed to decision on the record
before me.

With its motion and brief, CMS filed 12 exhibits (CMS Exs. 1-12). Petitioner did not
object to any of CMS’s exhibits, and I admit them into the record. I address below
CMS’s objection to the surety bond attached to the hearing request as “new evidence”
within the meaning of section 498.56(e).

III. Issues
The issues in this case are:

1. Whether Petitioner was exempt from the requirement to submit a valid surety bond
by October 2, 2009; and

2. Ifnot, whether CMS is entitled to summary disposition on the ground that the
undisputed facts demonstrate that the revocation of Petitioner’s Medicare billing
privileges was legally authorized.
IV. Applicable Standard

The Departmental Appeals Board (Board) stated the standard for summary judgment as
follows.

Summary judgment is appropriate when the record shows that there is no
genuine issue as to any material fact, and the moving party is entitled to
judgment as a matter of law. ... The party moving for summary judgment
bears the initial burden of showing that there are no genuine issues of
material fact for trial and that it is entitled to judgment as a matter of
law.... To defeat an adequately supported summary judgment motion,
the non-moving party may not rely on the denials in its pleadings or briefs,
but must furnish evidence of a dispute concerning a material fact - - a fact
that, if proven, would affect the outcome of the case under governing law.
In determining whether there are genuine issues of material fact for trial,
the reviewer must view the evidence in the light most favorable to the non-
moving party, drawing all reasonable inferences in that party’s favor.

Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300, at 3 (2010) (citations omitted).
The role of an ALJ in deciding a summary judgment motion differs from the ALJ’s role
in resolving a case after a hearing. The ALJ should not assess credibility or evaluate the
weight of conflicting evidence when resolving a summary judgment motion. Holy Cross
Vill. at Notre Dame, Inc., DAB No. 2291, at 4-5 (2009).

V. Findings of Fact and Conclusions of Law

My findings and conclusions are set forth in the bold italicized headings and supported by
the discussions in the sections below.

1. Petitioner was not exempt from the surety bond requirements.

The regulatory exceptions to the requirement that existing DMEPOS suppliers obtain a
valid surety bond are limited and quite specific. 42 C.F.R. § 424.57(d)(15). Petitioner
does not identify any of the exceptions under which it claims exemption or explain how it
might qualify for any of them.

Petitioner does not claim to be government-owned or to consist of physical or
occupational therapists. Petitioner does not claim to be a physician or other practitioner
supplying only its own patients, and, indeed, its own application as a Medicare supplier
identifies it as an “optician.” CMS Ex. 1, at 2. Consistent with that identification,
Petitioner described itself in its reconsideration request as “an independent Optical shop
(without a Doctor).” CMS Ex. 9.
The only remaining exception is for “state-licensed orthotic and prosthetic personnel in
private practice making custom made orthotics and prosthetics” if the business is solely
owned by such personnel and bills only for orthotics, prosthetics, and supplies. 42 C.F.R.
§ 424.57(d)(15). Petitioner provides no evidence that it could qualify for this exception,
and the record evidence indicates that it could not. Petitioner’s enrollment application
indicates that it is a corporation and that Ms. Catherine J. Whalen owns five per cent, or
more, of the entity and is its managing employee and authorizing official. CMS Ex. 1, at
6. Ms. Whalen is not identified as either sole owner or as a state-licensed orthoticist or
prostheticist.

I conclude that the record does not establish that Petitioner was qualified for any
exception to the surety bond requirements.

2. CMS was authorized to revoke Petitioner’s billing privileges based on
undisputed evidence that Petitioner had not submitted a surety bond that met the
requirements set forth in 42 C.F.R. § 424.57(c)(26) and (d).

Petitioner does not dispute, and affirmatively admits, that it did not obtain or submit a
surety bond by the required date of October 2, 2009. HR; CMS Ex. 12 (Petitioner’s
January 26, 2010 letter to the hearing officer reiterating that a “Medicare representative”
said they were exempt and that “is why we did not get bonded”). Petitioner does not
assert that it voluntarily terminated its enrollment with Medicare prior to October 2,
2009. Nothing else in the record supports any reasonable inference that Petitioner was in
compliance at the time of revocation. As I explain below, even if Petitioner achieved
compliance some time after its revocation, I could not overturn the revocation on that
basis if it was authorized at the time the contractor took the action. The undisputed facts
thus suffice to establish that Petitioner was out of compliance with the surety bond
requirement at the time that its supplier number was revoked.

Instead of arguing that it was in compliance at the time of its revocation, Petitioner asks
to be reinstated, because it has now obtained a surety bond. Petitioner has identified no
authority for me to reinstate Petitioner based on its later efforts to achieve compliance. *
CMS objects to Petitioner’s submission of a surety bond, dated March 11, 2010, with its
hearing request. CMS Br. at 5-6. CMS argues that the “‘sole issue” before me is whether
the revocation was in error, because Petitioner complied with the requirement to submit a
surety bond by October 2, 2009. Jd. at 5. Furthermore, CMS argues that, under section

> CMS or its contractor has discretion to accept a showing that a supplier has achieved
compliance as demonstrated in a corrective action plan (CAP) submitted within 30 days
of a revocation notice. 42 C.F.R. § 424.535(a)(1). Petitioner was advised of this option
in its revocation notice. CMS Ex. 8, at 2. The record does not reflect whether Petitioner
submitted a CAP; however, in any case, I have no authority to review any CMS decision
not to accept a CAP. See DMS Imaging, Inc., DAB No. 2313 (2010).
498.56(e), I may only consider newly submitted evidence if the provider or supplier can
demonstrate good cause for submitting such evidence for the first time at the ALJ level
instead of on reconsideration. Id. at 6, citing 73 Fed. Reg. 36,448, 36,452 (June 27,
2008).

Petitioner did not attempt to make any good cause showing. On the one hand, Petitioner
obviously could not have submitted the new bond to the hearing officer on
reconsideration, because it was not yet executed. On the other hand, for the same reason,
the 2010 bond cannot be evidence of compliance at the time of the revocation. Even if
the 2010 surety bond were admissible, it would be irrelevant. I thus agree with CMS that
the 2010 bond is not admissible evidence and that NSC erred in revoking Petitioner’s
supplier number.

Petitioner complains that it never received a “direct answer” to its willingness to obtain a
surety bond after its revocation. HR. The only answer that Petitioner could receive from
either the hearing officer on reconsideration or on appeal to an ALJ (and which it has
received) is that it is too late to avoid revocation. As an existing Medicare DMEPOS
supplier, Petitioner had an obligation to become bonded by October 2, 2009. Once
Petitioner became noncompliant, it was subject to revocation regardless of whether it
ater achieved compliance.*

Finally, Petitioner’s failure to realize that it was subject to surety requirement is no
ground for relief. As a Medicare supplier, Petitioner was charged with knowing the
requirements for maintaining enrollment. See Waterfront Terrace, Inc., DAB No. 2320,
at 7 (2010), citing Heckler v. Cmty. Health Servs. of Crawford County, 467 U.S. 51, 63-
64 (1984) (“As a participant in the Medicare program, respondent had a duty to
amiliarize itself with the legal requirements” of the program); see also Manor of Wayne
Skilled Nursing & Rehab., DAB No. 2249, at 10-11 (2009) and Regency on the Lake,
DAB No. 2205, at 5-6 (2008) (noting facilities participating in Medicare had constructive
notice of regulations). The law expressly holds Medicare suppliers responsible for
nowing the regulatory requirements and the information in the accompanying preambles
published in the Federal Register and treats such publication as constructive notice
whether or not the supplier actually was aware of the requirements. 42 C.F.R. §
411.406(e)(2). Petitioner’s vague allusion to a “discrepancy regarding opticians” does not
present a triable issue of fact in the face of the express language of the regulations

> Regulations also provide that a supplier whose number has been revoked is barred from
re-enrolling in Medicare for a period of one to three years. 42 C.F.R. § 424.535(c). NSC
imposed the minimum one-year bar in the present case. CMS Ex. 8, at 1. Petitioner
points to, and I am aware of, no authority that would empower me to grant relief from the
re-enrollment bar. I therefore do not discuss it further.
requiring all DMEPOS suppliers to obtain surety bonds with limited exceptions that
nowhere refer to opticians. HR.

The regulation requiring surety bonds and the explanations of it in the preamble should
have put Petitioner on notice of its obligation to obtain a valid bond timely. CMS Ex. 2.
CMS points out, however, that Petitioner was provided with multiple additional sources
of actual notice (to which Petitioner has not denied having access). CMS Br. at 3-5;
CMS Exs. 3-7. Those sources included a new section 21.7 in chapter 10 of CMS’s
Medicare Program Integrity Manual (CMS Ex. 4) and two articles published on the NSC
website on January 7 and April 29, 2009, which set out the requirements, exceptions, and
deadlines for DMEPOS suppliers to obtain surety bonds. CMS Ex. 3, at 1-2. In addition,
CMS represents that NSC sent a letter on August 21, 2009 to all existing DMEPOS
suppliers believed subject to surety bond requirements reminding them of the deadline.
CMS Br. at 4, citing CMS Ex. 5. Petitioner not only does not deny receiving this letter,
but referred to a time when “CMS notified everyone of the surety bonding process.” HR.
Petitioner thus does not raise a dispute of fact about whether she received actual notice of
the surety bond requirements.

CMS notes that the NSC letter had a chart attached that clearly showed that opticians
were not exempt from surety bond requirements (although they are exempt from the
requirement to obtain accreditation). CMS Br. at 4, citing CMS Ex. 5, at 3. The same
chart was posted on the NSC website on August 28, 2009, along with a list of frequently
asked questions (FAQ) about DMEPOS surety bonds. CMS Br. at 4, citing CMS Ex. 6.
The FAQ makes clear that exemption from accreditation does not equate to exemption
from surety bond requirements, as these are “two completely separate mandates.” CMS
Ex. 6, at 11. The FAQ further addresses the specific situation of an optical center:

An optometrist or ophthalmologist who dispenses eyeglasses can qualify
for the physician exemption if the glasses are furnished only to his/her own
patients as part of his/her own service. .. .

The same general principle applies to an enrolled optical center owned by
an optometrist or ophthalmologist. The center can only qualify for the
physician exemption only if: (1) the shop and the physician’s practice are
under/within the same TIN and business structure (e.g., part of the same
corporation), and (2) the glasses are furnished only to the
optometrist/ophthalmologist’s own patients as part of his/her own
service. ...

CMS Ex. 6, at 12. Since Petitioner expressly asserts, as noted above, the center is
independent and not part of a physician’s practice (HR; CMS Ex. 9), Petitioner should
have been aware that it could not qualify for an exemption from the surety bond
requirement.
I therefore conclude that CMS acted within its regulatory authority to revoke Petitioner’s
Medicare supplier number, because Petitioner was not compliant with the surety bond
requirements of 42 C.F.R. § 424.57(c)(26) and (d) by October 2, 2009.

3. Petitioner’s equitable arguments are unavailing in this forum.

The essence of Petitioner’s appeal is an argument that the impact of the legal
consequences of its failure to obtain a valid surety bond before its revocation is
excessively onerous. Petitioner thus explains that the office has been operating and filing
Medicare claims for over 20 years and that its ability to file claims for its patients is a
“necessity” especially “in these economic times.” HR.

This argument asks me to relieve Petitioner of the legal consequences for equitable
reasons. The Board has long held that applicable statutes and regulations are binding
both on it and on ALJs. See, e.g., Sentinel Med. Labs., Inc., DAB No. 1762, at 9 (2001).
I lack authority to deviate from the law, however sympathetic I may be to Petitioner’s
situation. See Oklahoma Heart Hosp., DAB No. 2183, at 16 (2008).

Petitioner also suggests that it was misled by information provided by an unnamed
“Medicare representative” into believing that it qualified as exempt. HR. The
information that Petitioner provided is too vague as to: the date or time of the “three way
call;” the identity of any of the participants; or the content of the discussion to discern
what questions were asked or what information was provided. In any case, it is well-
established that the government cannot be estopped from applying the law or forced to
expend federal funds based on inaccurate representations by its agents absent, at the least,
a showing of affirmative misconduct about which Petitioner makes no allegations. Office
of Personnel Mgmt. v. Richmond, 496 U.S. 414 (1990); Heckler v. Community Health
Serv. of Crawford City, Inc., 467 U.S. 51 (1984); Schweiker v. Hansen, 450 U.S. 785
(1981); Shenandoah Prof’! Stds. Review Found., DAB No. 652 (1985). I therefore need
not reach CMS’s further arguments that Petitioner could not make out the traditional
elements of estoppel, including reasonable reliance. See CMS Br. at 11-12.

VI. Conclusion

For the reasons explained above, I grant summary judgment in favor of CMS.

/s/
Leslie A. Sussan
Board Member

